DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 31, 2022. Claims 1-24 are pending and an action on the merits is as follows.  Claims 1-7 have been previously withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 22 and 23, the limitations, “wherein the second part of the first conductive film is configured to be a common electrode.”  Namely, based on applicant’s elected embodiment of Figure 3 and supporting paragraphs [0042]-[0044] of the originally filed specification, it is unclear how the second conductive film may be at a common potential.  Namely, according the specification the conductive films 301 and 221 of Figure 3 are at a same potential.  Therefore, it is unclear if those electrodes are at a same potential, how they may also comprise the capacitor of claim 1.  For examination purposes it is presumed that the second conductive film is configured to be a common electrode satisfies the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenmochi et al. (US 2008/0158461 A1).
In regard to claim 8, Kenmochi et al. discloses a display device having a display portion comprising (see e.g. Figures 1-3): 
a first substrate 60; 
a second substrate 68; and 
a liquid crystal layer 52 provided between the first substrate 60 and the second substrate 68, 
i.e. including at least photo sensor tft 42) and a first pixel 16, 
wherein the sensor unit includes a first capacitor comprising a first electrode 74 and a second electrode 50, 
wherein the first electrode 74 comprises a first part of a first conductive film 74 and the second electrode 50 comprises a second conductive film 50, 
wherein the first conductive film 74 faces the second conductive film 50 via the liquid crystal layer 52, 
wherein the first pixel includes a transistor 40 and a first pixel electrode 48 electrically connected to the transistor 40, 
wherein the transistor 40, the first conductive film 74, and the first pixel electrode 48 are provided between the first substrate 60 and the liquid crystal layer 52, 
wherein the first conductive film 74 is provided between the transistor 40 and the first pixel electrode 48, and 
wherein a second part of the first conductive film 74 has a region overlapped with the first pixel electrode 48.
In regard to claim 11, Kenmochi et al. discloses the limitations as applied to claim 8 above, and 
wherein the first conductive film 74 comprises a transparent conductive material (see e.g. paragraph [0062]).
In regard to claim 12, Kenmochi et al. discloses the limitations as applied to claim 8 above, and 
50 comprises a transparent conductive material (see e.g. paragraph [0063]).
In regard to claim 13, Kenmochi et al. discloses the limitations as applied to claim 8 above, and
wherein the display portion further comprises a second pixel (i.e. in an adjacent region) including a second pixel electrode, and wherein the sensor unit overlaps with the first pixel electrode and the second pixel electrode (see e.g. Figures 2-4 and note that at least elements 74 and 50 overlap the first and second pixel electrodes).
In regard to claim 14, Kenmochi et al. discloses an electronic device comprising the display device according to claim 8 (see e.g. Figure 3).
In regard to claim 15, Kenmochi et al. discloses a display device having a display portion comprising (see e.g. Figures 1-3): 
a first substrate 60; 
a second substrate 68; and 
a liquid crystal layer 52 provided between the first substrate 60 and the second substrate 68, 
wherein the display portion includes a sensor unit (i.e. including at least photo sensor tft 42) and a first pixel 16, 
wherein the sensor unit includes a first capacitor comprising a first electrode 74 and a second electrode 50, 
wherein the first electrode 74 comprises a first part of a first conductive film 74 and the second electrode 50 comprises a second conductive film 50, 
 40 and a first pixel electrode 48 electrically connected to the transistor 40, 
wherein the transistor 40, the first conductive film 74, and the first pixel electrode 48 are provided between the first substrate 60 and the liquid crystal layer 52, 
wherein the first conductive film 74 is provided between the transistor 40 and the first pixel electrode 48, and 
wherein a second part of the first conductive film 74 has a region overlapped with the first pixel electrode 48.
In regard to claim 18, Kenmochi et al. discloses the limitations as applied to claim 15 above, and 
wherein the first conductive film 74 comprises a transparent conductive material (see e.g. paragraph [0062]).
In regard to claim 19, Kenmochi et al. discloses the limitations as applied to claim 15 above, and 
wherein the second conductive film 50 comprises a transparent conductive material (see e.g. paragraph [0063]).
In regard to claim 20, Kenmochi et al. discloses the limitations as applied to claim 15 above, and
wherein the display portion further comprises a second pixel (i.e. in an adjacent region) including a second pixel electrode, and wherein the sensor unit overlaps with the first pixel electrode and the second pixel electrode (see e.g. Figures 2-4 and note that at least elements 74 and 50 overlap the first and second pixel electrodes).
In regard to claim 21, Kenmochi et al. discloses an electronic device comprising the display device according to claim 15 (see e.g. Figure 3).
In regard to claim 22, Kenmochi et al. discloses the limitations as applied to claim 8 above, and
wherein the second part of the first conductive film is configured to be a common electrode (see e.g. 35 U.S.C. 112(b) rejection cited above and note that the electrode of Kenmochi may be a common electrode).
In regard to claim 23, Kenmochi et al. discloses the limitations as applied to claim 15 above, and
wherein the second part of the first conductive film is configured to be a common electrode (see e.g. 35 U.S.C. 112(b) rejection cited above and note that the electrode of Kenmochi may be a common electrode).
In regard to claim 24, Kenmochi et al. discloses the limitations as applied to claim 15 above, and
wherein the second conductive film 50 is provided over the first pixel electrode 48.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi et al. (US 2008/0158461 A1) in view of Ham et al. (US 2015/0242033 A1).
In regard to claim 9, Kenmochi et al. discloses the limitations as applied to claim 8 above, but fails to discloses 
wherein the transistor comprises an oxide semiconductor film.
However, Ham et al. discloses
wherein the transistor comprises an oxide semiconductor film (see e.g. paragraph [0015]).
Given the teachings of Ham et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kenmochi et al. with wherein the transistor comprises an oxide semiconductor film.
Doing so would provide an art recognized equivalent material of the semiconductor film.
In regard to claim 10, Kenmochi et al. discloses the limitations as applied to claim 8 above, but fails to disclose 
wherein the first pixel electrode has a plurality of silts.
However, Ham et al. discloses (see e.g. Figure 4):
wherein the first pixel electrode 124 has a plurality of silts.
Given the teachings of Ham et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kenmochi et al. with wherein the first pixel electrode has a plurality of silts.
Doing so would provide a multi domain device which is known in the art to have an improved contrast and wide viewing angle characteristics.
In regard to claim 16, Kenmochi et al. discloses the limitations as applied to claim 15 above, but fails to discloses 
wherein the transistor comprises an oxide semiconductor film.

wherein the transistor comprises an oxide semiconductor film (see e.g. paragraph [0015]).
Given the teachings of Ham et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kenmochi et al. with wherein the transistor comprises an oxide semiconductor film.
Doing so would provide an art recognized equivalent material of the semiconductor film.
In regard to claim 17, Kenmochi et al. discloses the limitations as applied to claim 15 above, but fails to disclose 
wherein the first pixel electrode has a plurality of silts.
However, Ham et al. discloses (see e.g. Figure 4):
wherein the first pixel electrode 124 has a plurality of silts.
Given the teachings of Ham et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kenmochi et al. with wherein the first pixel electrode has a plurality of silts.
Doing so would provide a multi domain device which is known in the art to have an improved contrast and wide viewing angle characteristics.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
In regard to independent claim 8, applicant’s arguments, on pages 7-9 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 8, as newly amended have been fully considered and are appreciated.  
Namely, applicant argues that the cited reference, Kenmochi et al. fails to explicitly state that the cited element 50 is part of the sensor unit.  However, it is noted that the elements are in electrical communication and therefore may be considered to be part of the sensor unit.  Applicant further argues that Kenmochi et al. fails to disclose the capacitor unit of the sensor.  However, it is noted that two electrodes of different potentials separated by an insulating/dielectric film may be considered a capacitor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871